 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     RAYN MOONFLOWER,                                    CASE NO. C17-5326 BHS
 8
                               Plaintiff,                ORDER GRANTING
 9          v.                                           DEFENDANT’S MOTION FOR
                                                         SUMMARY JUDGMENT
10   COLUMBIA RECOVERY GROUP,
     LLC, et al.,
11
                               Defendants.
12

13          This matter comes before the Court on Defendant Columbia Debt Recovery,

14   LLC’s (“Columbia”) 1 motion for summary judgment. Dkt. 36. The Court has considered

15   the pleadings filed in support of and in opposition to the motion and the remainder of the

16   file and hereby grants the motion for the reasons stated herein.

17                                I.   PROCEDURAL HISTORY

18          On May 2, 2017, Plaintiff Rayn Moonflower (“Moonflower”) filed a complaint

19   against numerous defendants for “violations of the Fair Debt Collection Practices Act, 15

20   U.S.C. § 1692, et seq. [“FDCPA”] and the Fair Credit Reporting Act (15 USC § 1681, et

21
            1
              It is undisputed that Columbia purchased Columbia Recovery Group, LLC in March 2017. The
22   Court will refer to both entities as Columbia.



     ORDER - 1
 1   seq.) [FCRA].” Dkt. 1. On October 16, 2017, Moonflower filed an amended complaint

 2   adding Columbia as a defendant and asserting the same claims. Dkt. 20.

 3          On November 27, 2018, Columbia filed a motion for summary judgment. Dkt. 36.

 4   On December 17, 2018, Moonflower responded and conceded her FCRA claim against

 5   Columbia. Dkt. 39. On December 12, 2018, Columbia replied. Dkt. 44.

 6                              II. FACTUAL BACKGROUND

 7          On October 16, 2013, Moonflower and her son signed a lease to rent an apartment

 8   owned by Rainier Pointe. Dkt. 38-1 at 31–41. The lease provided the cleaning

 9   procedures upon moving out of the apartment as follows:

10                  Resident must thoroughly clean the [apartment], including doors,
            windows, furniture, bathrooms, kitchen appliances, patios, balconies,
11          garages, carports, and storage rooms. Residents must follow move-out
            instructions if they have been provided. If Residents don’t clean
12          adequately, Residents will be liable for reasonable cleaning charges,
            including charges for cleaning carpets, draperies, furniture, walls, etc. that
13          are soiled beyond normal wear (that is wear or soiling that occurs without
            negligence, carelessness, accident, or abuse). Owner may deduct the cost
14          of carpet cleaning regardless of whether the Residents clean the carpet
            before delivery of possession.
15
     Id. at 39, ¶ 27. On October 21, 2013, Moonflower and her son signed a pet addendum,
16
     which provided that “[t]here may be an additional charge assessed upon your move-out to
17
     fumigate and/or deodorize the Apartment.” Id. at 42, ¶ 10.
18
            On November 1, 2014, Moonflower and her son vacated the premises. The move-
19
     out report noted that the floors and carpet needed replacing and that the living room floor
20
     smelled like pets. 38-2 at 2–4. Rainier Pointe issued Moonflower a final billing
21
     statement charging her $231.08 for pro-rated rent and utilities, $295.00 for carpet
22


     ORDER - 2
 1   replacement and pad, and $105.00 for a full clean. Dkt. 38-2 at 6. After subtracting

 2   Moonflower’s security deposit, Rainier Pointe asserted that Moonflower owed $532.08.

 3   Id. When Moonflower refused to pay, Rainier Pointe forwarded the documents to

 4   Columbia.

 5          On December 9, 2014, Columbia sent Moonflower a letter stating the balance

 6   owed and requesting payment. On December 31, 2014, Moonflower responded and

 7   disputed not only the alleged debt owed but also the factual basis for the debt owed. Dkt.

 8   38-2 at 14–15. Moonflower asserted that she did not damage the apartment in any way

 9   and that the carpet was not new when she moved in. Id.

10          On January 21, 2015, Columbia emailed Rainier Pointe requesting any additional

11   information regarding Moonflower. Dkt. 38, ¶ 10. On January 28, 2015, Rainier Pointe

12   responded with a screenshot of an email stating that the carpet and pad needed replacing

13   due to damages including pet urine. Id.

14          On January 29, 2015, Columbia forwarded the results of its investigation to

15   Moonflower. Columbia stated that, based upon its investigation, Moonflower’s dispute

16   was invalid. Id., ¶ 11.

17          On February 13, 2015, Columbia received a dispute verification request from

18   TransUnion. Id., ¶ 12. Columbia responded to each company that the balance was

19   accurate as reported and that the account was disputed. Id.

20          On March 12, 2015, Columbia received another letter from Moonflower disputing

21   the amount owed. Dkt. 38-3 at 5–6. Columbia responded that, without any new

22   information, it would not open a new investigation. Id. at 8.


     ORDER - 3
 1          On December 17, 2018, Columbia received a dispute verification request from

 2   Experian. Dkt. 38, ¶ 15. Columbia reported that the balance was accurate and that the

 3   account was disputed. Id.

 4          On February 19, 2016, Moonflower sent another letter to Columbia regarding the

 5   dispute. Dkt. 38-2 at 10–11. Columbia responded that, without any new information, it

 6   would not open a new investigation. Id. at 13.

 7          In late March 2017, Columbia received dispute verification requests from Equifax,

 8   Experian, and TransUnion. Dkt. 38, ¶ 17. Columbia reported that the balance was

 9   accurate and that the account was disputed. Id.

10          Moonflower filed this complaint shortly thereafter.

11                                     III. DISCUSSION

12   A.     Summary Judgment Standard

13          Summary judgment is proper only if the pleadings, the discovery and disclosure

14   materials on file, and any affidavits show that there is no genuine issue as to any material

15   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

16   The moving party is entitled to judgment as a matter of law when the nonmoving party

17   fails to make a sufficient showing on an essential element of a claim in the case on which

18   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

19   323 (1986). There is no genuine issue of fact for trial where the record, taken as a whole,

20   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.

21   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must

22   present specific, significant probative evidence, not simply “some metaphysical doubt”).



     ORDER - 4
 1   See also Fed. R. Civ. P. 56(e). Conversely, a genuine dispute over a material fact exists

 2   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or

 3   jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477

 4   U.S. 242, 253 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d

 5   626, 630 (9th Cir. 1987).

 6          The determination of the existence of a material fact is often a close question. The

 7   Court must consider the substantive evidentiary burden that the nonmoving party must

 8   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477

 9   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

10   issues of controversy in favor of the nonmoving party only when the facts specifically

11   attested by that party contradict facts specifically attested by the moving party. The

12   nonmoving party may not merely state that it will discredit the moving party’s evidence

13   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

14   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

15   nonspecific statements in affidavits are not sufficient, and missing facts will not be

16   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

17   B.     FDCPA

18          It is a violation of the FDCPA if a debt collector communicates “to any person

19   credit information which is known or which should be known to be false, including the

20   failure to communicate that a disputed debt is disputed.” 15 U.S.C. § 1692e(8). “The

21   statutory term ‘should have known’ imparts a test of reasonableness.” Holmes v. NCO

22   Fin. Servs., Inc., 538 Fed. App’x. 765, 766 (9th Cir. 2013) (quoting Shultz v. Dep’t of


     ORDER - 5
 1   Army, 886 F.2d 1157, 1160 (9th Cir. 1989)). A debt collector, however, “is not liable for

 2   its violations of the FDCPA if ‘the violation was not intentional and resulted from a bona

 3   fide error notwithstanding the maintenance of procedures reasonably adapted to avoid

 4   any such error.’” Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1176–

 5   77 (9th Cir. 2006) (quoting 15 U.S.C. § 1692k(c)). Reading sections 1692e(8) and

 6   1692k(c) together, the Ninth Circuit concluded as follows:

 7         Logically, if a debt collector reasonably relies on the debt reported by the
           creditor, the debt collector will not be liable for any errors. On the other
 8         hand, the bona fide error defense will not shield a debt collector whose
           reliance on the creditor’s representation is unreasonable or who represents
 9         to the consumer a debt amount that is different from the creditor’s report.

10   Clark, 460 F.3d at 1177.

11         In this case, Moonflower attempts to extend the law to place the burden on a debt

12   collector to resolve contractual disputes among the creditor and the debtor. For example,

13   Moonflower argues as follows:

14         Perhaps Defendant should not be charged with undergoing thorough legal
           analysis like that which exists in this briefing before deciding whether a
15         dispute is justified, but surely a proper procedure for ensuring accurate
           statement of debts must include some kind of understanding of the kinds of
16         things that landlords are allowed to charge to renters. Defendant has
           provided no evidence that its policies or procedures include any training to
17         its collectors with regard to basic landlord tenant law or with respect to
           what landlords are allowed to charge tenants on move-out. Without that,
18         there is no possible way that a debt collector could make any justifiable
           determination that it had “reasonably relied” on its creditor’s statements.
19         Again, this would not require that a Defendant who collects landlord/tenant
           debts employ an attorney to analyze every dispute. However, it probably
20         does require that at the time of the establishment of a policy an attorney be
           consulted to compile a brief list of guidelines for collection employees to
21         consult when considering whether a dispute by an alleged debtor is valid or
           not. Blind reliance is never “reasonable reliance,” and without a procedure
22


     ORDER - 6
 1          that resembles the above there can be nothing other than “blind reliance” on
            the part of a debt collector.
 2
     Dkt. 39 at 8–9. Moonflower fails to cite, and the Court is unaware of any, authority for
 3
     Moonflower’s sweeping proposition that debt collectors be either versed in or provided
 4
     guidance in the area of law governing the debt upon which they are attempting to collect.
 5
     Moonflower also fails to provide any compelling reason to extend the law as requested.
 6
     If Moonflower seeks a legal determination whether she owes the debt to Rainier Pointe,
 7
     she should file suit in the appropriate court. There is neither precedent nor persuasive
 8
     reason to place the burden of resolving a contract dispute on debt collectors.
 9
            On a similar note, Moonflower argues that Columbia must evaluate whether
10
     Rainier Pointe provided Moonflower with a “full and specific” statement of the reasons
11
     for the charges in compliance with RCW 59.18.280. Dkt. 39 at 3. Contrary to
12
     Moonflower’s position, the statute only requires a “full and specific” statement as to the
13
     reasons for withholding Moonflower’s security deposit. RCW 59.18.280(1) (“the
14
     landlord shall give a full and specific statement of the basis for retaining any of the
15
     deposit”). Even if Columbia was required to evaluate whether Rainier Pointe provided a
16
     full and specific statement as to the deposit, the itemized charges for pro-rated rent and
17
     utilities amounted to $231.08, which vastly exceeded Moonflower’s security deposit of
18
     $99.00. Thus, Moonflower’s novel argument is factually without merit even if the Court
19
     found it to be legally meritorious.
20
            Having rejected Moonflower’s novel propositions of law, the Court concludes that
21
     the question presented is whether Columbia acted reasonably in reporting the alleged
22


     ORDER - 7
 1   debt. Upon review of the evidence, the Court concludes that no reasonable juror would

 2   conclude that Columbia acted unreasonably. Columbia was in possession of the lease,

 3   which stated that charges would apply if the tenant did not clean properly and carpet

 4   cleaning would be charged whether or not the tenant cleaned it. The pet addendum stated

 5   that additional charges may apply to deodorize the unit upon moving out. Rainier

 6   Pointe’s employee conducted a move-out inspection and determined that the premises

 7   were dirty and that the carpet needed to be replaced in part because it smelled like pet

 8   urine. To counter this evidence, Moonflower provided her and her son’s self-serving

 9   letters asserting that they did not damage the apartment in any way and that the carpet

10   was not new when they moved in, as well as videos showing the condition of the

11   apartment when they moved out. 2 At most, this establishes a question of fact with each

12   side supported by competent evidence. In such a situation, it was reasonable for

13   Columbia to stand by its client’s position that the debt was owed while also stating that

14   the account was disputed. Therefore, the Court grants Columbia’s motion for summary

15   judgment on Moonflower’s FDCPA claim.

16

17

18

19

20

21
             2
              Even if Columbia watched the videos, they do not contradict Rainier Pointe’s assertion that the
22   carpet smelled like pet urine.



     ORDER - 8
 1                                     IV.     ORDER

 2         Therefore, it is hereby ORDERED that motion for summary judgment, Dkt. 36, is

 3   GRANTED. The Clerk shall terminate Columbia Debt Recovery, LLC and Columbia

 4   Recovery Group, LLC. Upon entry of Defendant Equifax’s settlement and dismissal

 5   papers, the Clerk shall enter a JUDGMENT, and close the case.

 6         Dated this 6th day of February, 2019.

 7

 8

 9
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 9
